EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 3/25/2021.

The application has been amended as follows: 
Cancel claims 22-23, 25 and 27. 












Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1. Takashima et al. discloses a heat insulating sheet (see e.g. heat insulator in Fig 2, 4&6, and Par. 28, Par. 30, Par. 108) comprising: 
a first sheet having a main surface (see e.g. the upper external packaging member 22 in Fig 4, 6B corresponds to the first sheet. The sheet 22 is not particularly limited, but it is preferred to have a barrier property such as comprising polyethylene film in Par. 90): 
a first heat insulator disposed on the main surface of the first sheet, the first heat insulator including a first silica gel (see e.g.  Core member in Takashima et al. corresponds to the claimed heat insulator, wherein the core can contain various fiber in a sheet form in Par. 105, Par. 82-83. The core can comprise multiple components 
a second heat insulator disposed on the main surface of the first sheet apart from the first heat insulator, the second heat insulator including a second silica gel(see e.g. 4 pocket wherein each pocket has gel insulation in Fig 6. Two or more divided core members 21 are used and placed in parallel in the external packaging member bag 22 through the opening in Par. 117 & Fig 6-7);  ); 
a second sheet disposed on the main surface of the first sheet to cover the first heat insulator and the second heat insulator(see e.g. the lower external packaging member 22 in Fig 4, 6B corresponds to the second sheet. The sheet 22 is not particularly limited, but it is preferred to have a barrier property such as comprising polyethylene film in Par. 90);
a third heat insulator disposed on the main surface of the first sheet apart from the first heat insulator and the second heat insulator, the third heat insulator including a third silica gel (see e.g. 4 pockets wherein each pocket has silica gel insulation in Fig 6); and
a fourth heat insulator disposed on the main surface of the first sheet apart from the first heat insulator, the second heat insulator, and the third heat insulator, the fourth heat insulator including a fourth silica gel(see e.g. 4 pockets wherein each pocket has silica gel insulation in Fig 6),

wherein a first region of the heat insulating sheet provided between the first heat insulator and the second heat insulator, wherein a second region of the heat insulating sheet provided between the third heat insulator and the fourth heat insulator, wherein a third region of the heat insulating sheet provided between the first heat insulator and the third heat insulator, wherein a fourth region of the heat insulating sheet provided between the second heat insulator and the fourth heat insulator(see e.g. first, second, third, and fourth region corresponds to bending groove region 23E that are located in between gel insulations pockets in Fig 6),
wherein the first sheet is joined to the second sheet in the first region, the second region, the third region, and the fourth region(see e.g. the rear faces of the external packaging member are sealed to each other, for example, by heat sealing along the peripheral area 23E of each core member in Par. 111, Fig 6B),
wherein no hole passing through the first sheet and the second sheet is provided in a region which is located between the first region and the second region and between the third region and the fourth region(see e.g. no holes is required in Fig 6).
Takashima et al. discloses notched area can be included in the thermal insulation structure wherein multiple core members are placed. Takashima et al. discloses the external packaging member are still heat sealed to each other by heat sealing along the peripheral of each core member (see e.g. Par. 111, Fig 4, Fig 6). Takashima does not 
The through-hole area 3F and the notched area 13F are provided to allow a wire or device to penetrate them (see paragraph [0106]). Accordingly, the through-hole area 3F has a relatively large size such as 70 mm x 70 mm (see paragraph [0195]), and the notched area 13F also has a relatively large size such as 60 mm x 60 mm (see paragraph [0198]). The through-hole area 3F requires a sealed region 3E having 15 mm width around the area (see paragraph [0195]). The notched area requires a sealed region having 20 mm width around the area (see paragraph [0198]).
The sheet shown in Fig. 6 of Takashima is used by bending (see paragraph [0104]) and specifically, paragraph [0201] describes, “[t]he four core members are placed at positions separated by a gap of 20 mm from each other in such a manner that the four core members occupy an area of 200 mm x 200 mm” (emphasis added). A person skilled in the art would not have been motivated to Takashima to have the through-hole area 3F (see Fig. 2) or the noticed area 13F (see Fig. 4) in the sealed regions 23 of Fig. 6.
There is no legitimate reasons for a person skilled in the art to be motivated to modify Takashima’s Fig. 6 based on Figs. 2 or 4 to have the through-hole area 3F or the notched area 13F in the gap (sealed region 23E) between the core members
Takashima et al. does not explicitly disclose using xerogel as insulation. 
Takashima et al. does not disclose wherein the first heat insulator has a rectangular shape when viewed in a direction perpendicular to the main surface of the first sheet, wherein the second heat insulator has a rectangular shape when viewed in 
Takashima et al. does not disclose the first region, second region, third region, fourth region between sides of rectangular shapes of the insulators viewing in a direction perpendicular to the main surface has an extensible rate larger than an extensible rate of each of the first, second, third, or forth heat insulator and the second heat insulator
Takashima et al. does not disclose wherein a first slit, a second slit, a third slit, and a fourth slit which pass through the first sheet and the second sheet are provided in the first region, the second region, the third region, and the fourth region, respectively, an entirety of the first slit, an entirety of the second slit, an entirety of the third slit, and an entirety of the fourth slit being disposed within the first region, the second region, the third region, and the fourth region, respectively
Basselievre, and Kumamoto, individually or in combination, do not cure the deficiencies of Takashima et al. regarding independent claim 1. 

1-3, 5-7, 11-14, 17-18, 20-21 and 30 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783                                                                                                                                                                                                        
/SAMIR SHAH/Primary Examiner, Art Unit 1787